DETAILED ACTION

This action is in response to communications: Amendment filed July 1, 2022.

Claims 1, 2, 4-7, 9, 10, 12-21 are pending in this case.  Claims 1, 5, 7, and 9, have been newly amended.  Claims 3 and 11 have been newly cancelled.  Claim 8 was previously cancelled.  Claims 17-21 have been newly added.  This action is made FINAL.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on June 19, 2022 were filed on the mailing date of the Non-Final Office Action on March 31, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 12-14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US 2019/0171538) in view of Hsiong et al. (US 2019/0155678).

As to claim 1, Gulati et al. disclose a method of initialising rendering at a graphics processing unit (Figure 1, graphics processing unit (GPU) 18, further illustrated in Figures 2 and 3) configured to perform safety-critical rendering (e.g. receiving instructions including information (e.g. ASIL) indicating that the shader core 54 of the GPU 18 is for safety-critical application), the method comprising: causing an instruction for initialising rendering of safety critical graphical data at the graphics processing unit to be provided to the graphics processing unit, said instruction comprising a request for a response from the graphics processing unit ([0066] notes CPU 16 to execute application 44, [0067] notes software application 44 may include at least some of one or more instructions that cause the graphic content to be displayed or one or more instructions to cause a non-graphics task to be performed on GPU 18, [0068] notes software application 44 may issue instructions to graphics API 46, which may, in turn, translate the instructions into a format that is consumable by GPU driver 48, [0069] notes GPU driver 48 receives the instructions from the software application 44 via graphics API 46, and control the operation of the GPU 18, e.g. formulates one or more command streams, place the command streams into memory 30, and instruct GPU 18 to execute the command streams, [0081] notes compiler 66 may include information into instructions that GPU 18 is to process, the instructions to indicate whether the shader is for a safety-critical application, [0082] notes during compiling of a shader, compiler 66 may include information that indicates an automotive safety integrity level (ASIL), the ASIL defining various safety requirements, [0087] and [0088] note the information may be a functional safety (FS) flag that indicates whether the shader is for a safety-critical application, and if the FS flag is true, the flag is followed by a two-bit value, each two-bit value representing one of the four ASILs); determining, by a safety controller external to the graphics processing unit (e.g. controller 52 and/or CPU 16, where the CPU 16 is external to GPU 18, and including application 44, graphics API 46, GPU driver 48 and operating system in addition to compiler 66 executed by CPU 16), that an initialisation error (e.g. one or more of permanent faults, intermittent faults, or transient faults) has occurred (e.g. sufficient number of faults or errors were not detected to be compliant with a specific ASIL)([0100] notes permanent faults remain in existence indefinitely if no corrective action is taken, and many are residual, design, or manufacturing faults; intermittent faults appear, disappear, and reappear repeatedly; transient faults appear and disappear quickly and are not correlated with each other, [0101] notes the self-test may detect faults or errors, and controller 52 may take appropriate corrective action, [0110] notes an exemplary way of performing self-tests are by comparing known inputs 60 preselected input values that are stored in system memory 30 with generated outputs 64 as the result of operations performed by GPU 18 and local memory 20 that are also stored in system memory 30, where the controller 52 and/or CPU 16 may determine whether circuit or memory blocks of GPU 18 are operating without error when a sufficient number of faults are detected to be compliant with a safety level, e.g. a specific ASIL, [0111] notes determining whether correction was needed for a circuit or memory block of GPU 18, e.g. sufficient number of faults or errors were not detected to be compliant with a specific ASIL).

Gulati et al. differs from the invention defined in claim 1 in that Gulati et al. do not disclose “initialising a timer, said timer being configured to expire after a time period; and monitoring, during said time period, for the response from the graphics processing unit; determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred in response to determining that no response is received from the graphics processing unit before the timer expires.”

Hsiong et al. disclose initialising a timer, said timer being configured to expire after a time period (Figure 2 illustrates error detectors include timeout error detector 257, where [0045] notes timeout error detector 257 may report a timeout error when one or more modules and/or tasks performed by neural network processor 210 hang or otherwise become unresponsive, e.g. timeout error detector 257 may monitor certain types of activity in neural network processor 210, and after a period of inactivity, timeout error detector 257 may determine one or more modules and/or tasks performed by neural network processor 210 is hanging and flag the error, Figure 3 further illustrates a timeout error detector 300 (e.g. timeout error detector 257) including one or more primary timers 311, 312, and 319, and one or more composite timers, such as layer timer 320 and neural network timer 330); and monitoring, during said time period, for the response from the graphics processing unit (e.g. Figure 2, neural network processor 210)([0057] notes primary timers may monitor idle cycles in one or more blocks or modules of neural network processor 210, such as the elapsed time since external interface 220 has received data and/or transmitted data or the elapsed time since compute engine 240 has been active, [0059] notes layer timer 320 and/or neural network timer 330 may monitor aggregate activity in a plurality of blocks of neural network processor 210, such as concurrently monitoring the elapsed time since external interface 220 has received data and/or transmitted data or the elapsed time since compute engine 240 has been active); determining, by a safety controller external to the graphics processing unit (e.g. Figure 2, neural network controller 270), that an initialisation error has occurred in response to determining that no response is received from the graphics processing unit (e.g. neural network processor 210) before the timer expires ([0058] notes the elapsed time may be determined by counting clock cycles since activity was last detected, e.g. primary timers 311, 312, and 319 may count down from a threshold number of clock cycles, and if the count reaches zero, an error is raised, [0060] notes layer timer 320 may time out when the time taken to process a layer of the neural network has exceeded a predetermined amount of time, [0061] notes neural network timer 330 may time out when the time take to process the entire neural network has exceeded a predetermined amount of time).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gulati et al.’s system and method of performing a self-test of a graphics processing unit (GPU) to further incorporate error detectors, such as timeout error detectors, as described in Hsiong et al. for appropriately detecting and monitoring errors of the GPU to ensure proper operation of the GPU for safety-critical applications.

As to claim 2, Gulati et al. modified with Hsiong et al. disclose the safety controller (e.g. controller 52 and/or CPU 16, the CPU 16 including application 44, graphics API 46, GPU driver 48 and operating system in addition to compiler 66 executed by CPU 16) causes the graphics processing unit (e.g. GPU 18) to be reset in response to determining that the initialisation error has occurred (e.g. sufficient number of faults or errors were not detected to be compliant with a specific ASIL)(Gulati, [0100] notes controller 52 may perform the self-test for errors in the circuitry of GPU 18 or local memory 20 due to faults, which may be permanent, intermittent, and/or transient, [0101] notes the self-test may detect faults or errors, and controller 52 may take appropriate corrective action; modified with Hsiong, [0052] notes various types of errors, and when an error is encountered, e.g. a program error or timeout error, the neural network processor may be restarted immediately upon detection of the error in order to reload the program or may be rebooted immediately upon detection of the error in order to unfreeze any modules that are hanging).

As to claim 4, Gulati et al. modified with Hsiong et al. disclose the time period is determined in dependence on the safety critical graphical data to be rendered (Gulati, [0081] notes self-test is performed in response to instructions indicating shader core is for a safety-critical application; modified with Hsiong, [0057] thru [0061] note the elapsed time may be determined by counting clock cycles since activity was last detected, e.g. since external interface 220 has received data and/or transmitted data or since compute engine 240 has been active).

Claims 5 and 6 are similar in scope to claims 1 and 2 above, respectively, and are therefore rejected under similar rationale.

As to claim 7, Gulati et al. modified with Hsiong et al. disclose the graphics processing unit (e.g. GPU 18) is configured to: proceed with rendering of safety critical graphical data (e.g. executing safety-critical application, e.g. the graphics content to be displayed thereof) if the response from the graphics processing unit is received by the safety controller before the timer expires (e.g. sufficient number of faults or errors were detected to be compliant with a specific ASIL)(Gulati, [0070] notes command streams executed by shader core 54, where [0081] notes performing self-test in response to receiving instructions indicating the shader is for a safety-critical application, thus is understood that upon performing the self-test, including determining sufficient number of faults or errors were detected to be compliant with a specific ASIL, proceeding with execution of the safety-critical application, e.g. rendering of the graphics content by the GPU to be displayed; modified with Hsiong, [0058] notes the elapsed time may be determined by counting clock cycles since activity was last detected, e.g. primary timers 311, 312, and 319 may count down from a threshold number of clock cycles, and if the count reaches zero, an error is raised, [0060] notes layer timer 320 may time out when the time taken to process a layer of the neural network has exceeded a predetermined amount of time, [0061] notes neural network timer 330 may time out when the time take to process the entire neural network has exceeded a predetermined amount of time).

As to claim 9, Gulati et al. disclose a method of initialising rendering at a graphics processing unit (Figure 1, graphics processing unit (GPU) 18, further illustrated in Figures 2 and 3) configured to perform safety-critical rendering (e.g. receiving instructions including information (e.g. ASIL) indicating that the shader core 54 of the GPU 18 is for safety-critical application), the method comprising: generating (e.g. via components of the central processing unit (CPU) 16 including application 44, graphics API 46, GPU driver 48 and operating system in addition to compiler 66 executed by CPU 16) configuration data (e.g. one or more command streams comprising instructions and/or information that indicates an automotive safety integrity level (ASIL) as well as known inputs 60 (e.g. preselected input values) and known outputs 60 (e.g. output values that should be the result of processing known inputs 60 based on operations defined by self-test slices 68)) for initialising rendering of safety critical graphical data (e.g. safety-critical data) at the graphics processing unit (e.g. at shader core 54 of GPU 18)([0066] notes CPU 16 to execute application 44, [0067] notes software application 44 may include at least some of one or more instructions that cause the graphic content to be displayed or one or more instructions to cause a non-graphics task to be performed on GPU 18, [0068] notes software application 44 may issue instructions to graphics API 46, which may, in turn, translate the instructions into a format that is consumable by GPU driver 48, [0069] notes GPU driver 48 receives the instructions from the software application 44 via graphics API 46, and control the operation of the GPU 18, e.g. formulates one or more command streams, place the command streams into memory 30, and instruct GPU 18 to execute the command streams, [0081] notes compiler 66 may include information into instructions that GPU 18 is to process, the instructions to indicate whether the shader is for a safety-critical application, [0082] notes during compiling of a shader, compiler 66 may include information that indicates an automotive safety integrity level (ASIL), the ASIL defining various safety requirements, [0087] and [0088] note the information may be a functional safety (FS) flag that indicates whether the shader is for a safety-critical application, and if the FS flag is true, the flag is followed by a two-bit value, each two-bit value representing one of the four ASILs); causing an instruction comprising the configuration data for initialising rendering and a request for a response from the graphics processing unit to be provided to the graphics processing unit (e.g. receiving instructions including information (e.g. ASIL) indicating that the shader core 54 of the GPU 18 is for safety-critical application, initializing self-test, as noted above); configuring the graphics processing unit in accordance with the configuration data (e.g. one or more command streams) for initialising rendering ([0089] notes upon receiving the instructions indicating the specified ASIL, controller 52 may wait until GPU is idle, and may then perform the self-test that corresponds to the specified ASIL); determining whether the graphics processing unit is correctly configured in accordance with the configuration data (e.g. sufficient number of faults or errors were detected to be compliant with a specific ASIL)([0100] notes once controller 52 determines that GPU 18 enters the idle mode, controller 52 may perform the self-test, which may be a concurrent test that continuously checks after execution of the self-test, for errors in the circuitry of GPU 18 or local memory 20 due to faults, which may be permanent, intermittent, and/or transient, [0110] notes an exemplary way of performing self-tests are by comparing known inputs 60 preselected input values that are stored in system memory 30 with generated outputs 64 as the result of operations performed by GPU 18 and local memory 20 that are also stored in system memory 30, where the controller 52 and/or CPU 16 may determine whether circuit or memory blocks of GPU 18 are operating without error when a sufficient number of faults are detected to be compliant with a safety level, e.g. a specific ASIL); and determining, by a safety controller external to the graphics processing unit (e.g. controller 52 and/or CPU 16, where the CPU 16 is external to GPU 18, and including application 44, graphics API 46, GPU driver 48 and operating system in addition to compiler 66 executed by CPU 16), that an initialisation error has occurred (e.g. one or more of permanent faults, intermittent faults, or transient faults) in response to determining that: (i) the graphics processing unit is not correctly configured in accordance with the configuration data (e.g. sufficient number of faults or errors were not detected to be compliant with a specific ASIL)([0100] notes permanent faults remain in existence indefinitely if no corrective action is taken, and many are residual, design, or manufacturing faults; intermittent faults appear, disappear, and reappear repeatedly; transient faults appear and disappear quickly and are not correlated with each other, [0101] notes the self-test may detect faults or errors, and controller 52 may take appropriate corrective action, [0110] notes an exemplary way of performing self-tests are by comparing known inputs 60 preselected input values that are stored in system memory 30 with generated outputs 64 as the result of operations performed by GPU 18 and local memory 20 that are also stored in system memory 30, where the controller 52 and/or CPU 16 may determine whether circuit or memory blocks of GPU 18 are operating without error when a sufficient number of faults are detected to be compliant with a safety level, e.g. a specific ASIL, [0111] notes determining whether correction was needed for a circuit or memory block of GPU 18, e.g. sufficient number of faults or errors were not detected to be compliant with a specific ASIL).

Gulati et al. differs from the invention defined in claim 9 in that Gulati et al. do not disclose “initialising a timer, said timer being configured to expire after a time period; monitoring, during the time period, for the response from the graphics processing unit; and determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred in response to determining that: (ii) no response is received from the graphics processing unit before the timer expires.”

Hsiong et al. disclose initialising a timer, said timer being configured to expire after a time period (Figure 2 illustrates error detectors include timeout error detector 257, where [0045] notes timeout error detector 257 may report a timeout error when one or more modules and/or tasks performed by neural network processor 210 hang or otherwise become unresponsive, e.g. timeout error detector 257 may monitor certain types of activity in neural network processor 210, and after a period of inactivity, timeout error detector 257 may determine one or more modules and/or tasks performed by neural network processor 210 is hanging and flag the error, Figure 3 further illustrates a timeout error detector 300 (e.g. timeout error detector 257) including one or more primary timers 311, 312, and 319, and one or more composite timers, such as layer timer 320 and neural network timer 330); monitoring, during the time period, for the response from the graphics processing unit (e.g. Figure 2, neural network processor 210)([0057] notes primary timers may monitor idle cycles in one or more blocks or modules of neural network processor 210, such as the elapsed time since external interface 220 has received data and/or transmitted data or the elapsed time since compute engine 240 has been active, [0059] notes layer timer 320 and/or neural network timer 330 may monitor aggregate activity in a plurality of blocks of neural network processor 210, such as concurrently monitoring the elapsed time since external interface 220 has received data and/or transmitted data or the elapsed time since compute engine 240 has been active); and determining, by a safety controller (e.g. neural network processor 210), that an initialisation error has occurred in response to determining that: (ii) no response is received from the graphics processing unit before the timer expires ([0058] notes the elapsed time may be determined by counting clock cycles since activity was last detected, e.g. primary timers 311, 312, and 319 may count down from a threshold number of clock cycles, and if the count reaches zero, an error is raised, [0060] notes layer timer 320 may time out when the time taken to process a layer of the neural network has exceeded a predetermined amount of time, [0061] notes neural network timer 330 may time out when the time take to process the entire neural network has exceeded a predetermined amount of time).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gulati et al.’s system and method of performing a self-test of a graphics processing unit (GPU) to further incorporate error detectors, such as timeout error detectors, as described in Hsiong et al. for appropriately detecting and monitoring errors of the GPU to ensure proper operation of the GPU for safety-critical applications.

As to claim 10, Gulati et al. modified with Hsiong et al. disclose the safety controller (e.g. controller 52 and/or CPU 16, the CPU 16 including application 44, graphics API 46, GPU driver 48 and operating system in addition to compiler 66 executed by CPU 16) causes the graphics processing unit (e.g. GPU 18) to be reset in response to determining that the initialisation error has occurred (e.g. sufficient number of faults or errors were not detected to be compliant with a specific ASIL)(Gulati, [0100] notes controller 52 may perform the self-test for errors in the circuitry of GPU 18 or local memory 20 due to faults, which may be permanent, intermittent, and/or transient, [0101] notes the self-test may detect faults or errors, and controller 52 may take appropriate corrective action; modified with Hsiong, [0052] notes various types of errors, and when an error is encountered, e.g. a program error or timeout error, the neural network processor may be restarted immediately upon detection of the error in order to reload the program or may be rebooted immediately upon detection of the error in order to unfreeze any modules that are hanging).

As to claim 12, Gulati et al. modified with Hsiong et al. disclose the configuration data (e.g. one or more command streams comprising instructions and/or information that indicates an automotive safety integrity level (ASIL) as well as known inputs 60 (e.g. preselected input values) and known outputs 60 (e.g. output values that should be the result of processing known inputs 60 based on operations defined by self-test slices 68)) comprises one or more register entries to be written into one or more registers of the graphics processing unit (e.g. GPU registers), said configuration data specifying a configuration to be adopted by the graphics processing unit (e.g. specified ASIL, [0082])(Gulati, [0076] notes GPU driver 48 places the command streams into memory 30 and notifies GPU controller 52 that the command streams are available for processing via writing to a GPU register one or more values indicating that the command stream is ready for execution, [0081] notes compiler 66 may include information into instructions that GPU 18 is to process, the instructions to indicate whether the shader is for a safety-critical application, [0082] notes during compiling of a shader, compiler 66 may include information that indicates an automotive safety integrity level (ASIL), the ASIL defining various safety requirements, [0087] notes the information indicating the ASIL may be multiple bits representing the different possible ASILs, where the information may be a functional safety (FS) flag that indicates whether the shader is for a safety-critical application, and if the flag is true (e.g. a logic one), the flag is followed by a two-bit value, each two-bit value representing one of four ASILs, [0091] notes the flags may be stored in registers, [0110] notes known outputs 62 are output values that should be the result of processing known inputs 60 based on the operations defined by self-test slices, NOTE: known outputs disclosed to be stored in memory 30, but would be obvious that memory 30 may comprise various types of memory, including registers, yielding predictable results, without changing the scope of the invention; modified with Hsiong, [0047] notes status registers 275 may keep track of the execution state of each neural network using variables such as a progress indicator (e.g., pending, running, completed, etc.), an error indicator, an address pointer (e.g., a location in memory where the current result of a neural network is stored), and/or the like).

As to claim 13, Gulati et al. modified with Hsiong et al. disclose the configuring of the graphics processing unit (e.g. GPU 18) in accordance with the configuration data (e.g. one or more command streams comprising instructions and/or information that indicates an automotive safety integrity level (ASIL) as well as known inputs 60 (e.g. preselected input values) and known outputs 60 (e.g. output values that should be the result of processing known inputs 60 based on operations defined by self-test slices 68)) comprises one of: the safety controller (e.g. controller 52 and/or CPU 16, the CPU 16 including application 44, graphics API 46, GPU driver 48 and operating system in addition to compiler 66 executed by CPU 16) writing the one or more register entries into the one or more registers (e.g. GPU registers); or a firmware of the graphics processing unit writing the one or more register entries into the one or more registers (e.g. GPU registers)(Gulati, [0076] notes GPU driver 48 places the command streams into memory 30 and notifies GPU controller 52 that the command streams are available for processing via writing to a GPU register one or more values indicating that the command stream is ready for execution, [0081] notes compiler 66 may include information into instructions that GPU 18 is to process, the instructions to indicate whether the shader is for a safety-critical application, [0082] notes during compiling of a shader, compiler 66 may include information that indicates an automotive safety integrity level (ASIL), the ASIL defining various safety requirements, [0087] notes the information indicating the ASIL may be multiple bits representing the different possible ASILs, where the information may be a functional safety (FS) flag that indicates whether the shader is for a safety-critical application, and if the flag is true (e.g. a logic one), the flag is followed by a two-bit value, each two-bit value representing one of four ASILs, [0091] notes the flags may be stored in registers, [0110] notes known outputs 62 are output values that should be the result of processing known inputs 60 based on the operations defined by self-test slices, NOTE: known outputs disclosed to be stored in memory 30, but would be obvious that memory 30 may comprise various types of memory, including registers, yielding predictable results, without changing the scope of the invention; modified with Hsiong, [0047] notes status registers 275 may keep track of the execution state of each neural network using variables such as a progress indicator (e.g., pending, running, completed, etc.), an error indicator, an address pointer (e.g., a location in memory where the current result of a neural network is stored), and/or the like).

As to claim 14, Gulati et al. modified with Hsiong et al. disclose determining whether the graphics processing unit (e.g. GPU 18) has been correctly configured in accordance with the configuration data (e.g. one or more command streams comprising instructions and/or information that indicates an automotive safety integrity level (ASIL) as well as known inputs 60 (e.g. preselected input values) and known outputs 60 (e.g. output values that should be the result of processing known inputs 60 based on operations defined by self-test slices 68))(e.g. sufficient number of faults or errors were detected to be compliant with a specific ASIL) comprises: reading the one or more register entries corresponding to the configuration data back from each of the one or more registers of the graphics processing unit after configuring the graphics processing unit (e.g. reading known outputs 62 from memory 30 (noted as obvious to memory 30 may include registers above)); and comparing the one or more register entries read back from each register with an expected data entry for that register specified by the configuration data (e.g. comparing known outputs 62 with generated outputs 64 of GPU 18 and local memory 20)(Gulati, [0089] notes the CPU 16 may instruct GPU 18 to execute the shader (e.g. object code of the shader), the shader core 54, may then begin executing the shader, upon receiving the instructions indicating the specified ASIL, controller 52 may wait until the GPU 18 is idle, and may then perform the self-test that corresponds to the specified ASIL, [0110] notes example of performing self-test is for the results of the operations performed by GPU 18 and local memory 20 may be one or more generated outputs 64 that are stored in system memory 30, where controller 52, or CPU 16, may compare generated outputs 64 to known outputs 62 to determine whether circuit or memory blocks of GPU 18 are operating without error, thus compliant with the specified safety-level (ASIL); modified with Hsiong, [0049] notes status registers 275 may store error codes for each neural network, such as 16-bit MCA error codes, where the error codes may indicate whether an error occurred in the respective neural networks, and if so, the type of error encountered, and in response to an error, the system may determine the type of error by accessing the error code via status register 275 and take an appropriate remedial action based on the type of error, [0051] notes the errors may categorized as program errors, data errors, and/or timeout errors).

As to claim 17, Gulati et al. modified with Hsiong et al. disclose the instruction requests that the graphics processing unit respond: immediately upon the graphics processing unit reading the request for response; or on completing the step of configuring the graphics processing unit in accordance with the configuration data for initialising rendering; or on completing the step of determining whether the graphics processing unit is correctly configured in accordance with the configuration data (Gulati, [0081], [0082], and [0089] notes GPU 18 to execute the one or more instructions including information, e.g. ASIL, and performs the self-test that corresponds to the specific ASIL, which defines specific safety requirements, [0100] and [0101] note determining the GPU is operating correctly based on errors and/or faults detected during and after the self-test).

As to claim 18, Gulati et al. modified with Hsiong et al. disclose determining whether the graphics processing unit is correctly configured (e.g. whether any errors and/or faults have been detected as noted for claim 9 above) in accordance with the configuration data (e.g. one or more command streams comprising instructions and/or information that indicates an automotive safety integrity level (ASIL) as well as known inputs 60 (e.g. preselected input values) and known outputs 60 (e.g. output values that should be the result of processing known inputs 60 based on operations defined by self-test slices 68)) by determining whether the configuration data has been correctly written into one or more registers (e.g. GPU registers) of the graphics processing unit (e.g. GPU 18)(Gulati, [0076] notes GPU driver 48 places the command streams into memory 30 and notifies GPU controller 52 that the command streams are available for processing via writing to a GPU register one or more values indicating that the command stream is ready for execution, [0081] notes compiler 66 may include information into instructions that GPU 18 is to process, the instructions to indicate whether the shader is for a safety-critical application, [0082] notes during compiling of a shader, compiler 66 may include information that indicates an automotive safety integrity level (ASIL), the ASIL defining various safety requirements, [0087] notes the information indicating the ASIL may be multiple bits representing the different possible ASILs, where the information may be a functional safety (FS) flag that indicates whether the shader is for a safety-critical application, and if the flag is true (e.g. a logic one), the flag is followed by a two-bit value, each two-bit value representing one of four ASILs, [0091] notes the flags may be stored in registers, [0110] notes known outputs 62 are output values that should be the result of processing known inputs 60 based on the operations defined by self-test slices, NOTE: known outputs disclosed to be stored in memory 30, but would be obvious that memory 30 may comprise various types of memory, including registers, yielding predictable results, without changing the scope of the invention; modified with Hsiong, [0047] notes status registers 275 may keep track of the execution state of each neural network using variables such as a progress indicator (e.g., pending, running, completed, etc.), an error indicator, an address pointer (e.g., a location in memory where the current result of a neural network is stored), and/or the like).

As to claim 19, Gulati et al. modified with Hsiong et al. disclose the configuration data, when read by a processing unit (e.g. controller 52) of the graphics processing unit (e.g. GPU 18), causes that processing unit to adopt a specific configuration (e.g. safety level of operation that correspond to a specific ASIL)(Gulati, [0074] notes the controller 52 of GPU 18 may read the one or more commands of command streams from memory 30, [0089] notes controller 52 may perform self-test that corresponds to the specified ASIL, thus “initialising rendering” and/or “configuring the GPU,” [0087] thru [0089] notes ASIL may be in the form of bits and/or flags representing different possible ASILs, [0091] notes controller may determine a safety level for operations of GPU 18 based on flags set in registers and/or in the instructions read from memory).

As to claim 20, Gulati et al. modified with Hsiong et al. disclose in the determining step, the safety controller or a firmware of the graphics processing unit (e.g. CPU 16 and/or controller 52 of GPU 18) compares the configuration data (e.g. one or more command streams comprising instructions and/or information that indicates an automotive safety integrity level (ASIL) as well as known inputs 60 (e.g. preselected input values) and known outputs 60 (e.g. output values that should be the result of processing known inputs 60 based on operations defined by self-test slices 68)) with the outcome of the configuring step (Gulati, [0100] and [0101] notes controller 52 may perform the self-test, where the self-test may be a concurrent test that continuously checks for errors in the circuitry of the GPU 18 due to faults, [0110] notes an exemplary way of performing self-tests are by comparing known inputs 60 preselected input values that are stored in system memory 30 with generated outputs 64 as the result of operations performed by GPU 18 and local memory 20 that are also stored in system memory 30, where the controller 52 and/or CPU 16 may determine whether circuit or memory blocks of GPU 18 are operating without error when a sufficient number of faults are detected to be compliant with a safety level, e.g. a specific ASIL).

As to claim 21, Gulati et al. modified with Hsiong et al. disclose the time period is determined in dependence on the safety critical graphical data to be rendered (Gulati, [0081] notes self-test is performed in response to instructions indicating shader core is for a safety-critical application; modified with Hsiong, [0057] thru [0061] note the elapsed time may be determined by counting clock cycles since activity was last detected, e.g. since external interface 220 has received data and/or transmitted data or since compute engine 240 has been active). 

Allowable Subject Matter

Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim AND any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner’s statement of reasons for the indication of allowable subject matter was given in the Non-Final Office Action mailed March 31, 2022.  

Response to Arguments

Regarding the Obviousness-type Double Patenting Rejection…
Applicant’s arguments, see page 6, filed July 1, 2022, with respect to the Double Patenting rejection have been fully considered and are persuasive.  A terminal disclaimer has been filed with the instant application.  The terminal disclaimer was approved on July 1, 2022.  Therefore, the Double Patenting rejection of claims 1, 5, and 9 has been withdrawn.
Regarding the 35 U.S.C. 103 Rejection…
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. Applicant argues on pages 6-14 of the Amendment filed that “…neither Gulati nor Hsiong disclose or suggest a method of initialising rendering at a graphics processing unit having the features of the “initialising,” “monitoring” or “determining” limitations of claim 1…” (fifth paragraph of page 6).
In reply,  the modification of Gulati et al. with Hsiong et al. is believed to teach the limitations of independent claim 1 as noted in the rejection above and for specifically reasons noted in the Examiner’s responses below.
A. Regarding Gulati…
Applicant argues on pages 6 and 7 of the Amendment filed that “…The Office action acknowledges that Gulati does not disclose to following features of claim 1: initialising a timer, said timer being configured to expire after a time period; monitoring, during said time period, for the response from the graphics processing unit; and determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred in response to determining that no response is received from the graphics processing unit before the timer expires…” (second paragraph of page 7).
In reply, regarding claim 1, Gulati et al. is relied on to teach the limitations, “…causing an instruction for initialising rendering of safety critical graphical data at the graphics processing unit to be provided to the graphics processing unit, said instruction comprising a request for a response from the graphics processing unit; and determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred...” where Gulati et al. is noted for specifically teaching various features and/or components including a graphics processing unit, safety critical graphical data, an instruction, a safety controller external to the graphics processing unit, and an initialisation error (just to name a few).  Hsiong et al. is relied on to teach the limitations, “initialising a timer, said timer being configured to expire after a time period; and monitoring, during said time period, for the response from the graphics processing unit; determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred in response to determining that no response is received from the graphics processing unit before the timer expires” with emphasis on the italicized portions, as it is understood Hsiong et al. do not specifically disclose certain features, such as a graphics processing unit.  Therefore, the modification of Gulati et al. with Hsiong et al. is believed to teach the limitations of the claim as recited as a whole.
B. Regarding Hsiong…
Applicant argues on pages 7 and 8 of the Amendment filed that “…Hsiong does not disclose anything with respect to graphics processing. Thus, Hsiong does not disclose a method of initialising rendering at a graphics processing unit configured to perform safety-critical rendering, the method comprising: causing an instruction for initialising rendering of safety critical graphical data at the graphics processing unit to be provided to the graphics processing unit, said instruction comprising a request for a response from the graphics processing unit, as required by claim 1… as Hsiong does not disclose an instruction for initialising rendering of safety critical graphical data comprising a request for a response from the graphics processing unit, Hsiong cannot disclose monitoring, during a time period, for the response (i.e. the response requested in the instruction for initialising rendering of safety critical graphical data) from the graphics processing unit, as required by claim 1…” (first and second paragraphs of page 8).  
In reply, as noted in the rejection and the Examiner’s responses above, Gulati et al. is relied on to teach the limitations “…initialising rendering at a graphics processing unit configured to perform safety-critical rendering, the method comprising: causing an instruction for initialising rendering of safety critical graphical data at the graphics processing unit to be provided to the graphics processing unit, said instruction comprising a request for a response from the graphics processing unit…” Hsiong et al. is relied on to teach the limitations, “…initialising a timer, said timer being configured to expire after a time period; and monitoring, during said time period, for the response from the graphics processing unit; determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred in response to determining that no response is received from the graphics processing unit before the timer expires…” with emphasis on the italicized portions, as it is understood Hsiong et al. do not specifically disclose certain features, such as a graphics processing unit.  Therefore, the modification of Gulati et al. with Hsiong et al. is believed to teach the limitations of the claim as recited as a whole.
Applicant further argues on pages 7 and 8 of the Amendment filed that “…Hsiong does not disclose determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred if in response to determining that no response is received from the graphics processing unit before the timer expires, as required by claim 1.  In more detail, first, Hsiong is silent with respect graphics processing. Thus, Hsiong does not disclose identifying an initialisation error - e.g., an error related to rendering of safety critical graphical data at a graphics processing unit.  Second, Hsiong is silent with respect to a graphics processing unit. Thus, Hsiong cannot disclose a safety controller external to a graphics processing unit determining an initialisation error.  In summary, Hsiong does not disclose any of the “causing,” “monitoring” or “determining” limitations of claim 1…” (third thru fifth paragraphs of page 8).
In reply, as noted in the rejection and the Examiner’s responses above, Gulati et al. is relied on to teach the limitations of “…determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred…”  However, Gulati et al. does not expressly disclose, but Hsiong et al. is relied on to teach the limitation “…determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred in response to determining that no response is received from the graphics processing unit before the timer expires…” with emphasis on the italicized portions, as it is understood Hsiong et al. do not specifically disclose certain features, such as a graphics processing unit.  Therefore, the modification of Gulati et al. with Hsiong et al. is believed to teach the limitations of the claim as recited as a whole.
C. Regarding the Combination of Gulati and Hsiong…
Applicant argues on pages 8-10 of the Amendment filed that “…Gulati does not recognize or address the problems associated with waiting until processing is completed before checking for an error. Thus, Gulati provides no motivation for a person skilled in the art to attempt to address this problem. Thus, the skilled person reading Gulati is given no teaching, suggestion or motivation to address the problems described in page 24, line 27 to page 25, line 4 of the present application - let alone in such a way that would lead them to the claimed invention.  As above, Gulati relates to techniques for performing a self-test of a graphics processing unit (GPU) (see abstract). The GPU in Gulati is used to generate graphics data for display (see paragraph [0003]).  By contrast, Hsiong relates to handling errors in a neural network processor (see Abstract). The neural network processor in Hsiong is used for tasks such as controlling the steering, transmission, acceleration, and/or braking of an autonomous vehicle (see paragraph [0021]). Hsiong does not relate to graphics processing. Thus, a skilled person would not have attempted to consult Hsiong after having read Gulati since the GPU of Gulati is non-analogous to and is a completely different concept from the neural network processor of Hsiong. As Gulati and Hsiong relate to different technical fields, their teachings are not obviously combinable and a person skilled in the art, not having read the present application, would not attempt to combine Gulati and Hsiong or modify one in view of the other.  In any case, even if (for some unestablished reason) a skilled person were to attempt to combine Gulati and Hsiong, as shown above neither of these prior art references teach the features of the “monitoring” or “determining” limitations of claim 1. Thus, no combination of Gulati and Hsiong, or modification of one by another, could have resulted in the claimed invention. For example, even if a skilled person were to include a timeout error detector as disclosed in Hsiong into the GPU of Gulati, there is no teaching in either of these references that would lead the skilled person to set up that timeout error detector such that it monitors for a response requested by an instruction for initialising rendering of safety critical graphical data. Without the hindsight gained by having read the present application, a skilled person would not attempt to modify Gulati to use a timeout error detector in this way. Thus, claim 1 is submitted to be nonobvious from consideration of Gulati and Hsiong. Independent claim 5 is submitted to be patentable over Gulati and Hsiong for at least the same reasons…” (first paragraph of page 9 continued to first paragraph of page 10).
In reply, Gulati et al. disclose a system and method of performing self-test checks for errors and/or faults in the circuitry of the GPU to detect operational faults, during operation of the device, that support critical or high availability applications, and taking appropriate corrective actions to prevent violations of defined safety goals.  Similarly, Hsiong et al. disclose a system and method of monitoring the operation of a neural network processor via various error detectors, and taking appropriate remedial action in response to the errors detected.  Although Gulati et al. performs such self-tests specifically in a GPU, where Hsiong et al. performs tests specifically in a neural network processor, it is understood that Gulati et al. and Hsiong et al. both recognize and address the issues of efficiently and effectively detecting and eliminating errors and/or faults before and during operation of a processor.
Regarding Claim 9
Applicant argues on page 10 of the Amendment filed that “…claim 9 is non-obvious from any consideration of Gulati and Hsiong…” (last paragraph of page 10).
In reply, the modification of Gulati et al. with Hsiong et al. is believed to teach the limitations of independent claim 9 as noted in the rejection above and for specifically reasons noted in the Examiner’s responses below.
A. Regarding Gulati…
Applicant argues on pages 11 and 12 of the Amendment filed that “…First, claim 9 requires generating configuration data for initialising rendering of safety critical graphical data at a graphics processing unit. Gulati does not define what the “input values” used in the self-test described in paragraph [0055] relate to. In particular, there is no disclosure that those “input values” of Gulati are for initialising rendering of safety critical graphical data at the graphics processing unit. Thus, Gulati does not disclose the “generating” limitation of claim 9…” (last paragraph of page 11 continued to page 12).
In reply, Gulati et al. describes executing a software application by a CPU that may include one or more instructions for graphics content is to be displayed, e.g. to be rendered by a GPU, thus “initialising rendering” of that graphics content by the GPU.  The one or more instructions are then translated, via a GPU driver, and formulated into command streams that are then executed by the GPU to perform such rendering (see [0066] thru [0069]).  Additionally, Gulati et al. describes the one or more instructions of the software application executed by the CPU may cause the GPU to execute one or more shaders, e.g. “initialising rendering” by the one or more shaders of the GPU.  The one or more instructions may indicate the one or more shaders are for a safety-critical application (e.g. the graphics content to be displayed (rendered by the GPU) noted above is safety-critical graphics content, thus considered “safety-critical graphical data”).  The one or more instructions may then be configured, via a compiler, to include information that the GPU is to process to perform such rendering described above.  The information included in the one or more instructions by the compiler may include information that indicates automotive safety integrity level (ASIL), defining various safety requirements, and are considered “input values.”  The information may be in the form of multiple bits and/or flags representing different possible ASILs (see [0080] thru [0082] and [0087] thru [0088]). Therefore, the “configuration data” that is “generated” for “initialising rendering of safety critical graphical data” is considered the “command streams” that are “generated” by the GPU driver from the one or more instructions of the software application to be executed by the GPU to render the graphics content that may include safety-critical graphics content and/or the “one or more instructions” that are generated by the compiler including information that indicates ASIL (e.g. safety requirements) to be executed by the GPU (e.g. and the one or more shaders thereof) to render the graphics content that may include safety-critical graphics content.  
Applicant further argues on page 12 of the Amendment filed that “…Second, claim 9 requires configuring the graphics processing unit in accordance with the configuration data for initialising rendering. By contrast, during the self-test, Gulati merely describes processing known input values in a specific way to generate output values. Gulati does not define the specific processing to be performed for the know input values during the self-test. That is, Gulati is silent with respect to configuring the GPU for initialising rendering of the input values. Thus, Gulati does not disclose the “configuring” limitation of claim 9…” (first paragraph of page 12).
In reply, as noted in the Examiner’s responses above, Gulati et al. describes its compiler to include information (e.g. ASIL) in the one or more instructions that indicate that one or more shaders of the GPU are to execute safety-critical graphics content to be displayed, the ASIL defining various safety requirements.  The information may be in the form of multiple bits and/or flags representing different possible ASILs.  The one or more instructions (including the ASIL) are then executed by the GPU, and based on the information (e.g. the ASIL) in the one or more instructions, the GPU performs a self-test (e.g. “initialising rendering” and/or “configuring the GPU”) during the time when the GPU becomes idle (see [0080] thru [0082] and [0087] thru [0089]).
Applicant further argues on page 12 of the Amendment filed that “…Third, claim 9 requires determining whether the graphics processing unit is correctly configured in accordance with the configuration data. Gulati merely describes comparing generated output values with known output values (e.g., ideal output values that GPU 18 should generate based on the known input values). Gulati is silent with respect to determining whether the graphics processing unit is correctly configured in accordance with the configuration data, as required by claim 9…” (second paragraph of page 12).
In reply, Gulati et al. describes during and after performing the self-test, which is considered “initialising rendering” and/or “configuring the GPU” as noted in the Examiner’s responses above, which is performed in response to the information (e.g. ASIL) in the one or more instructions, checks for errors in the circuitry of the GPU due to various faults may be continuously performed.  The goal of the self-test is to detect operational faults, during operation of the device, that support critical or high availability applications (see [0100] and [0101]).  Gulati et al. further describes performing the self-test includes comparing known inputs with generated outputs, where the controller and/or CPU may determine whether circuit or memory blocks of the GPU are operating without error and/or faults (see [0110] and [0111]).  Thus, the continuous checks for errors and/or faults may be considered “determining whether the graphics processing unit is correctly configured…” (e.g. operating without errors or faults) “…in accordance with the configuration data…” (in accordance to the information, ASIL, in the one or more instructions executed by the GPU). 
Applicant further argues on page 12 of the Amendment filed that “…Fourth, claim 9 requires determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred in response to determining that the graphics processing unit is not correctly configured in accordance with the configuration data. Gulati discloses determining whether GPU 18 is compliant with one or more requirements of the safety requirements. Gulati does not attempt to determine whether an initialisation error has occurred — e.g., an error related to rendering of safety critical graphical data at the graphics processing unit — or provide any mechanism for doing so. Thus, Gulati does not disclose the final limitation of claim 9…” (third paragraph of page 12).
In reply, as noted in the Examiner response above, during and after performing the self-test, which is considered “initialising rendering” and/or “configuring the GPU” as noted in the Examiner’s responses above, which is performed in response to the information (e.g. ASIL) in the one or more instructions, checks for errors in the circuitry of the GPU due to various faults may be continuously performed.  The various faults may include permanent, intermittent, and/or transient faults.  The goal of the self-test is to detect operational faults, during operation of the device, that support critical or high availability applications, where if any errors and/or faults are detected, appropriate corrective actions may be taken to prevent violations of defined safety goals (see [0100] and [0101]).  Gulati et al. further describes performing the self-test includes comparing known inputs with generated outputs, where the controller and/or CPU may determine whether circuit or memory blocks of the GPU are operating without error and/or faults (see [0110] and [0111]), the controller described as local to the GPU, but the CPU is external to the GPU (see Figure 2), thus teaching “determining, by a safety controller external to the graphics processing unit (e.g. controller and/or CPU), that an initialisation error (e.g. did not correctly initialise or configure due to errors and/or faults) has occurred in response to determining that the graphics processing unit (e.g. GPU) is not correctly configured (e.g. operating with errors or faults) in accordance with the configuration data (in accordance to the information, ASIL, in the one or more instructions executed by the GPU)” as recited.
B. Regarding Hsiong…
Applicant argues on pages 12 and 13 of the Amendment filed that “…For equivalent reasons to those given above with respect to claim 1, Hsiong does not disclose any of the “causing”, “monitoring” or “determining ... (ii)” limitations of claim 9.  Further, Hsiong is silent with respect to “graphics processing’, a “graphics processing unit”, a “GPU” or “rendering”. Thus, Hsiong does not provide any teaching relevant to initialising rendering of safety critical graphical data at the graphics processing unit, as claimed in claim 9. Consequently, Hsiong also fails to disclose, or render obvious, any of the “generating”, “causing”, “configuring”, “determining” and “determining ... (i)” limitations of claim 9…” (last paragraphs of page 12 continued to page 13).
In reply, as noted in the rejection above, Hsiong et al. is cited for teaching “initialising a timer, said timer being configured to expire after a time period; monitoring, during the time period, for the response from the graphics processing unit; and determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred in response to determining that: (ii) no response is received from the graphics processing unit before the timer expires” with emphasis on the italicized portions, as it is understood Hsiong et al. do not specifically disclose certain features, such as a graphics processing unit.  However, Gulati et al. expressly discloses a graphics processing unit, thus is relied on for the teaching “graphics processing,” “a graphics processing unit,” “a GPU,” and “rendering.”  Gulati et al. is further relied on to teach the limitations, “…generating configuration data for initialising rendering of safety critical graphical data at the graphics processing unit; causing an instruction comprising the configuration data for initialising rendering and a request for a response from the graphics processing unit to be provided to the graphics processing unit; configuring the graphics processing unit in accordance with the configuration data for initialising rendering; determining whether the graphics processing unit is correctly configured in accordance with the configuration data,; and determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred in response to determining that: (i) the graphics processing unit is not correctly configured in accordance with the configuration data…”  Gulati et al. is modified with Hsiong et al. to teach the limitations as a whole.
C. Regarding the Combination of Gulati and Hsiong…
Applicant argues on pages 13 and 14 of the Amendment filed that “…For equivalent reasons to those given above with respect to claim 1…a skilled person reading Gulati is given no teaching, suggestion or motivation to address the problems described in page 23, line 26 to page 24, line 2 of the present application - let alone in such a way that would lead them to the claimed invention…a skilled person starting from the GPU of Gulati would not seek to consult the neural network processor described in Hsiong, because Gulati and Hsiong relate to different technical fields…in any case, neither Gulati, nor Hsiong, teach the features of the “monitoring” or “determining ... (ii)” limitations of claim 9. Thus, no combination of Gulati and Hsiong, or modification of one by another, would lead the skilled person to the claimed invention.  Further, Gulati describes performing a self-test in which known input values are processed in a specific way to generate output values, and comparing the generated output values with known output values. Gulati teaches the skilled person to perform this self-test when the GPU is idle and not performing other tasks (see paragraphs [0059] and [0064]) - i.e. presumably so as to not slow the processing of other tasks. Gulati provides the skilled person with no motivation to check the configuration of a GPU when initialising rendering of safety critical graphical data (e.g. when initialising the processing of a new task).  In fact, the skilled person would find it counterintuitive to check the configuration of a GPU when initializing the processing of a new task. The skilled person would be concerned that doing so would introduce additional latency or delay into the processing of that task. The skilled person would be inherently reluctant to increase latency or delays in processing without having any reason for doing so…” (first paragraph of page 13 continued to page 14).
In reply, as noted in the Examiner’s responses above, “initialising,” by standard definition, is the process of starting or setting up, e.g. position, values, or configuration, thus performed before any rendering or other tasks because the graphics processing unit is not set up (e.g. configured) yet to render anything.  Thus, the fact that the graphics processing unit described in Gulati et al. is idle just confirms the GPU is not performing any rendering until “initialisation” or “configuration” takes place.  The claims do not recite anything about the “initialising” is performed while performing rendering or other tasks and, actually, if the claims did recite such, it would be against what “initialising” is.  Additionally, also noted above, Gulati et al. disclose the performance of the self-test checks for errors in the circuitry of the GPU due to various faults may be continuously performed, e.g. during and after the self-test.  The goal of the self-test is to detect operational faults, during operation of the device, that support critical or high availability applications, where if any errors and/or faults are detected, appropriate corrective actions may be taken to prevent violations of defined safety goals.  Hsiong et al. also disclose the method of monitoring the operation of a neural network processor via various error detectors, and taking appropriate remedial action in response to the errors detected.  Although Gulati et al. performs such self-tests specifically in a GPU, where Hsiong et al. performs tests specifically in a neural network processor, it is understood that Gulati et al. and Hsiong et al. both recognize and address the issues of efficiently and effectively detecting and eliminating errors and/or faults before and during operation of a processor.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612